DETAILED ACTION
Claims 1-6 and 8-13 are pending.
Claims 1-6 and 8-13 are rejected.
Claims 7 and 14 are cancelled.
This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al., US Pub. 2019/0174554 (hereinafter Deenoo) in view of Brismar et al., US Pub. 2015/0382284 (hereinafter Brismar).
(Note: provisional applications of Deenoo provide support for the citations used in this office action)

With respect to claim 1, Deenoo teaches  a method comprising: 
transmitting, from a user equipment (fig. 1B, WTRU 102), a first on-demand request for a system information block ([0357], “A WTRU may be configured with one or more rules for transmission of on-demand system information request………… For example, a WTRU may request for other-SI (e.g. only) when the WTRU has up to date essential system information….”, the request for other-SI when WRTU has up to date essential system information is first  on-demand request for a system information block – note, System Information Blocks are grouped in SI containers. Each SI may be composed of multiple SIBs; [0358], “….A WTRU may trigger other-SI request when a new procedure is triggered/started (e.g., for which the WTRU does not have a valid and/or stored SI associated with such procedure)….”; see also [0008]; [0324], “to request a specific element of system information (e.g. SIB); 
receiving, at the user equipment,  the system information block ([00467], “…A WTRU may receive, apply, and/or store the on-demand system information. A WTRU may monitor the validity of stored on-demand system information…”); and 
in response to receiving the system information block, starting a timer corresponding to the system information block ([00467],  “A WTRU may monitor the validity of stored on-demand system information. A WTRU may stop using, deactivate, invalidate, overwrite, replace, and/or delete the on-demand system information based on one or more of the following criteria: …………. validity of on-demand system information that may be associated with a timer….”;  [0477], “For validity of on-demand system information that may be associated with a timer, a WTRU may consider the on-demand system information to be valid until expiry of a validity timer…”); and 
discarding the system information block a predetermined time after the timer is started ([00467],  “A WTRU may monitor the validity of stored on-demand system information. A WTRU may stop using, deactivate, invalidate, overwrite, replace, and/or delete the on-demand system information based on one or more of the following criteria: …………. validity of on-demand system information that may be associated with a timer….”; [0480], “A WTRU may use any combination of the above to stop using, deactivate, invalidate, and/or delete the on-demand system information”); and
transmitting, in response to discarding the system information block and the system information block being provided on demand, a second on-demand request for the system information block to reacquire the discarded system information block ([0481], “A WTRU may re-acquire the specific SI that is changed (e.g., upon determining that an SI is invalid using one or more methods described herein). For example, the WTRU may re-acquire changed SI and/or refrain from re-acquiring unchanged SI.  A WTRU may monitor minimum-SI for the schedule and/or trigger other-SI request for a specific SI to acquire (e.g., only) the required SI”; [0417]).
Deeno is silent on “wherein a validity of the system information block is based on an area inside of a public land mobile network area corresponding to the system information block, the area inside of the public land mobile network area corresponding to the system information block is smaller than the public land mobile network area, and the area inside the public land mobile network area corresponding to the system information block comprises a specific limited tracking area, radio access network area, Or paging area”.
However, Brismar teaches wherein a validity of the system information block is based on an area inside of a public land mobile network area corresponding to the system information block, an indication whether the area scope of the SIB is "cell" or "PLMN”, the SIB may be valid on a cell wide basis or PLMN area wide basis; [0019], “The UE is informed about the exact position of each SIB segment as well as the value tag (or expiration timer) and scope (" cell" or "PLMN") of the SIB”, Note (1) scope may be cell or PLMN, (2) a cell is interpreted to be a specific limited tracking area, radio access network area, or paging area, and (3) Public Land Mobile Network area is the geographical area covered by a mobile network operator and has a bigger area scope than the area scope of a cell.   A PLMN is made up of several cells. Thus, a SIB with area scope of cell corresponds to a smaller area than a SIB with area scope of PLMN  of which a cell is a part).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Deenoo system to include the feature “wherein a validity of the system information block is based on an area inside of a public land mobile network area corresponding to the system information block, the area inside of the public land mobile network area corresponding to the system information block is smaller than the public land mobile network area, and the area inside the public land mobile network area corresponding to the system information block comprises a specific limited tracking area, radio access network area, Or paging area”, as disclosed by Brismar because it provides for flexible solutions by configuring the SIB to be valid at the cell level or PLMN level   (See Brismar: [0077]).


With respect to claim 8, Deenoo teaches an apparatus (fig. 1B, WTRU 102) comprising: 
on-demand system information request………… For example, a WTRU may request for other-SI (e.g. only) when the WTRU has up to date essential system information….”, the request for other-SI when WRTU has up to date essential system information is first  on-demand request for a system information block – note, System Information Blocks are grouped in SI containers. Each SI may be composed of multiple SIBs; [0358], “….A WTRU may trigger other-SI request when a new procedure is triggered/started (e.g., for which the WTRU does not have a valid and/or stored SI associated with such procedure)….”; see also [0008]; [0324], “to request a specific element of system information (e.g. SIB); 
a receiver (fig. 1B, transceiver 120 & transmit/receive element 122) that receives the system information block ([00467], “…A WTRU may receive, apply, and/or store the on-demand system information. A WTRU may monitor the validity of stored on-demand system information…”); and 
a processor (fig. 1B, processor 118) that: 
in response to receiving the system information block, starts a timer corresponding to the system information block ([00467],  “A WTRU may monitor the validity of stored on-demand system information. A WTRU may stop using, deactivate, invalidate, overwrite, replace, and/or delete the on-demand system information based on one or more of the following criteria: …………. validity of on-demand system information that may be associated with a timer….”;  [0477], “For validity of on-demand system information that may be associated with a timer, a WTRU may consider the on-demand system information to be valid until expiry of a validity timer…”); and 
discards the system information block a predetermined time after the timer is started ([00467],  “A WTRU may monitor the validity of stored on-demand system information. A WTRU may stop using, deactivate, invalidate, overwrite, replace, and/or delete the on-demand system information based on one or more of the following criteria: …………. validity of on-demand system information that may be associated with a timer….”; [0480], “A WTRU may use any combination of the above to stop using, deactivate, invalidate, and/or delete the on-demand system information”); 
wherein the transmitter transmits, in response to the processor discarding the system information block and the system information block being provided on demand, a second on-demand request for the system information block to reacquire the discarded system information block ([0481], “A WTRU may re-acquire the specific SI that is changed (e.g., upon determining that an SI is invalid using one or more methods described herein). For example, the WTRU may re-acquire changed SI and/or refrain from re-acquiring unchanged SI.  A WTRU may monitor minimum-SI for the schedule and/or trigger other-SI request for a specific SI to acquire (e.g., only) the required SI”; [0417]).
Deeno is silent on “wherein a validity of the system information block is based on an area inside of a public land mobile network area corresponding to the system information block, the area inside of the public land mobile network area corresponding to the system information block is smaller than the public land mobile network area, and the area inside the public land mobile network area corresponding to the system information block comprises a specific limited tracking area, radio access network area, Or paging area”.
However, Brismar teaches wherein a validity of the system information block is based on an area inside of a public land mobile network area corresponding to the system information block, the area inside of the public land mobile network area corresponding to the system information block is smaller than the public land mobile network area, and the area inside the public land mobile network area corresponding to the system information block comprises a specific limited tracking area, radio access network area, Or paging area ([0074]-[0076]; [0077], “an indication whether the area scope of the SIB is "cell" or "PLMN”, the SIB may be valid on a cell wide basis or PLMN area wide basis; [0019], “The UE is informed about the exact position of each SIB segment as well as the value tag (or expiration 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Deenoo system to include the feature “wherein a validity of the system information block is based on an area inside of a public land mobile network area corresponding to the system information block, the area inside of the public land mobile network area corresponding to the system information block is smaller than the public land mobile network area, and the area inside the public land mobile network area corresponding to the system information block comprises a specific limited tracking area, radio access network area, Or paging area”, as disclosed by Brismar because it provides for flexible solutions by configuring the SIB to be valid at the cell level or PLMN level   (See Brismar: [0077]).


With respect to claims 2 and 9, Deenoo teaches wherein receiving the system information block comprises receiving a plurality of system information blocks ([0467], “….A WTRU may receive, apply, and/or store the on-demand system information. ….”, System Information Blocks are grouped in SI containers. Each SI may be composed of multiple SIBs; [0358],  “a WTRU may start a procedure, which may require operation in a numerology/SOM different from the current numerology/SOM. A WTRU may trigger an other-SI request to obtain system information relevant for the new numerology/SOM and/or 


With respect to claims 3 and 10, Deenoo teaches further comprising, in response to receiving the plurality of system information blocks, starting a corresponding timer corresponding to each system information block of the plurality of system information blocks ([0477], “For example, the value of validity timer may be specific to a valuetag (e.g. validity timer may be implicit based on ranges of valuetags and/or explicitly configured per valuetag). The value of validity timer may and/or specific to the type of system information (e.g. different timer values for MSI compared to OSI, and/or different validity for different types of SI within MSI and/or OSI….”, OSI may have SIBs not part of minimum SI).


With respect to claims 4 and 11, Deenoo teaches further comprising discarding each system information block of the plurality of system information blocks the predetermined time after the corresponding timer is started ([0480], “A WTRU may use any combination of the above to stop using, deactivate, invalidate, and/or delete the on-demand system information”; [0467]; [0477]).


With respect to claims 6 and 13, Deenoo teaches wherein discarding the system information block comprises deleting the system information block ([0480], “A WTRU may use any combination of the above to stop using, deactivate, invalidate, and/or delete the on-demand system information”; [0467]).


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of Brismar and further in view of Kota et al., US Pub. 2018/0167911 (hereinafter Kota).


With respect to claims 5 and 12, Deenoo in view of Brismar is silent on “wherein the predetermined time comprises three hours”.
However, Kota teaches wherein the predetermined time comprises three hours ([0063], as stated, the LTE UEs are configured with a validity timer of 3 hours; however, the setting of the validity timer is implementation dependent and is based on the mobility pattern of the UE).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Deenoo-Brismar system to include the feature “wherein the predetermined time comprises three hours”, as disclosed by Kota because the skipping (or avoiding) of frequent decoding of SIBs by the UE improves performance of the UE as the UE does not have to decode the SIBs frequently and instead may read (e.g., retrieve) the relevant SIB information from the SIB database (See Kota: para [0058]).


Response to Arguments
The applicant’s arguments have been considered, but they are not persuasive. The examiner has maintained the grounds of rejection of last office action and added text to explain how the citations apply to the amended claims.
The independent claims were amended to add the limitation “the area inside the public land mobile network area corresponding to the system information block comprises a specific limited an indication whether the area scope of the SIB is "cell" or "PLMN” (i.e. the SIB may be valid on a cell wide basis or PLMN wide basis).  In the amended claims, the examiner interprets “a specific limited tracking area, radio access network area, Or paging area” as a cell or geographic area.  Since a cell is a RAN area and is smaller than a PLMN area, Brismar teachings still apply to this added limitation.  Below are additional pertinent references that also teach “the area inside the public land mobile network area corresponding to the system information block comprises a specific limited tracking area, radio access network area, Or paging area”.

Pertinent References
The following pertinent references also teach the applicant’s claim  amendment,   
“the area inside the public land mobile network area corresponding to the system information block comprises a specific limited tracking area, radio access network area, Or paging area”.
Fisher et al., US Pub. 2010/0191965 teaches in para [0043], “Each block has an area scope of validity (cell, PLMN, equivalent PLMN) which signifies on which cells the SIB is valid. A SIB with area scope "cell" is valid only for the cell in which it has been read. A SIB with area scope "PLMN" is valid in the whole PLMN, a SIB with the area scope "equivalent PLMN" is valid in the whole PLMN and equivalent PLMN”.

Zhao et al., US Pub. 2002/0168985 teaches in para [0006], “Each assistance message, or SIB, is valid generally for a specific geographic area, for example for a particular cell or for a particular Public Mobile Land Network (PLMN).


	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        2/24/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477